Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 14 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (9,908,548) in view of Dahl (2002/0105169). In regard to claim 1, Yu discloses a trolley configured for use to carry folding tables of a variety of sizes, the trolley comprising a loading end (Fig. 1, left end of item 10), a trolley frame (Fig. 1, item 12) having a plurality of wheels located on a bottom portion of the trolley frame (Fig. 1, item 26), and an extension gate adjustably connected to the trolley frame so as to be adjustable relative to the loading end of the trolley in a length direction of the trolley (Fig. 1, item 20), the extension gate including a rotatable portion foldable relative to the elongate member and lockable in an upright position by a lock (Fig. 1, item 22) and foldable forward from the upright position to server as a ramp (Fig. 10, wherein the upper instance of slot 22b can be slid off post 74b to allow item 20 to continue rotating toward the floor), wherein the rotatable portion may be positioned in an extended position from the loading end of the trolley, in a retracted position adjacent the loading end of the trolley, and in positions intermediate to the extended position and the retracted position (Figs. 1, 5, and 12). 
In regard to claim 5, Yu discloses a floor having a planar central portion bounded on each side by angled ramp portions which terminate at elevated flat portions (Fig. 1, item 14).
	Yu does not disclose the use of telescoping members to expand and contract the loading end. In regard to claim 1, Dahl discloses a trolley comprising a trolley frame (Figs. 1, item 11) and an elongate member slidingly disposed on the trolley frame to slide relative to the trolley frame and the wheels on the trolley frame (Fig. 1, item 13), wherein the elongate member may slide in a first direction to extend a rotatable portion away from the trolley and in a second direction to retract the rotatable portion toward the trolley (Figs. 7B and 7E).
	In regard to claims 3 and 6, Dahl discloses wherein the trolley frame includes a pair of tubular side members and a pair of elongate members is slidingly received by the tubular side members (Fig. 1, item 12).
	In regard to claim 7, Dahl discloses wherein the rotatable portion includes depending legs and includes gate mounts located on the elongate members to which the depending legs of the rotatable portion are pivotally mounted (Fig. 1, item 27 & paragraph 49).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the expanding/contracting end of Dahl, to the trolley of Yu, in order to provide support for items of various sizes. This would allow a user greater flexibility for carrying cargo.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (9,908,548) in view of Dahl (2002/0105169) as applied to claims 1, 3, and 5 – 7 above, and further in view of Randleman (9,663,037). Yu in view of Dahl does not disclose the use of a cam lever to control telescopic members. In regard to claim 4, Randleman discloses a member adjuster mounted on a tubular side member by a mount adjacent an aperture formed through the tubular side member (Fig. 8, aperture in item 602), the member adjuster having a cam rotatably and eccentrically mounted to the mount (Fig. 8, item 820), wherein the cam is rotatable to a first orientation to extend through the aperture and be in locking contact with the elongate member and is rotatable to a second orientation to not be in locking contact with the elongate member (Fig. 8, dashed and solid line representations of item 820 & column 8, lines 4 – 40).
The addition of these features would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art.  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Allowable Subject Matter
Claims 2 and 8 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Yu (9,908,548) discloses a trolley similar to the instant invention; however Yu, either alone or in combination, neither discloses nor suggests a trolley comprising (in regard to claim 2) a pair of cross members mounted across the width of the trolley and spaced apart from one another, each cross member having a plurality of receivers and an adjustably positionable stabilizer having one end selectively positionable into the receivers of one of the cross members and an opposite end selectively Page 12 of 16positionable into the receivers of the other one of the cross members to vertically position the stabilizer on the trolley or (in regard to claim 8) a lock comprising a pair of lateral arms aligned end to end, wherein the lateral arms may be extended away from one another to lockingly engage the depending legs of the rotatable portion to lock the rotatable portion in the upright position and retracted toward one another out of engagement with the depending legs to unlock the rotatable portion. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gannon (2,621,815) discloses a table truck;
Wilson (8,517,398) discloses a luggage support assembly;
Ferree (8,820,773) discloses a convertible hand truck;
Polidoros (9,809,241) discloses a table truck.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618